DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-13 in the reply filed on April 25th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 24th, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klingenbeck et al (EP 3216391).
Regarding claim 1, Klingenbeck et al disclose a method for diagnosing lesions in a plurality of bifurcated lumens, the plurality of bifurcated lumens being connected to a biological lumen via a bifurcation from a main lumen (the preamble is not limiting because the body of the claim describes a complete invention and the language is recited solely in the preamble), the diagnostic method comprising:
detecting electromagnetic waves obtained through a patient by irradiating the patient with electromagnetic waves (fig.1, p.5, last paragraph – the blood vessel can be irradiated by means of an X-ray source), and obtaining electromagnetic wave information on the patient based on a changed electromagnetic wave (fig.1, p.5, last paragraph – body vessel imaged on an X-ray detector);
identifying a plurality of lesions from the electromagnetic wave information (abstract – vessel segment having a plurality of serial stenoses, p.6, para 2 – the vessel segment 2 can have a plurality of stenoses 14, 15);
acquiring vessel diameter information for each of the plurality of lesions (fig. 4, p.6, second to last paragraph - illustrates the diameter of the vessel segment including the diameters of stenoses 14 and 15); and
determining a smaller vessel diameter lesion to be treated first among the plurality of lesions based on the vessel diameter lesion information (p.2, para 2 of Description - if a doctor wants to treat such stenoses, it is preferable to start with the most influential or significant stenosis, i.e., greatest blockage resulting in smallest diameter).
Regarding claim 4, Klingenbeck et al disclose determining the lesion to be treated first to be a smaller vessel diameter lesion; and determining a larger diameter lesion to be treated subsequently (p.2, para 2 of Description - if a doctor wants to treat such stenoses, it is preferable to start with the most influential or significant stenosis, i.e., greatest blockage resulting in smallest diameter; p.8, last sentence before claim section – the example shows how the invention can provide a method for planning treatment of multiple stenosis).
Regarding claim 6, Klingenbeck et al disclose selecting the electromagnetic waves from X-rays (fig.1, p.5, last paragraph – the blood vessel can be irradiated by means of an X-ray source).
Regarding claim 10, Klingenbeck et al disclose a validation method for diagnosing lesions in a plurality of bifurcated lumens, the plurality of bifurcated lumens being connected to a biological lumen via a bifurcation from a main lumen (the preamble is not limiting because the body of the claim describes a complete invention and the language is recited solely in the preamble), the validation diagnostic method comprising:
detecting electromagnetic waves obtained through a patient by irradiating the patient with electromagnetic waves (fig.1, p.5, last paragraph – the blood vessel can be irradiated by means of an X-ray source), and obtaining electromagnetic wave information on the patient based on a changed electromagnetic wave (fig.1, p.5, last paragraph – body vessel imaged on an X-ray detector);
identifying one or more of the lesions from the electromagnetic wave information (abstract – vessel segment having a plurality of serial stenoses, p.6, para 2 – the vessel segment 2 can have a plurality of stenoses 14, 15);
when there are a plurality of lesions, acquiring vessel diameter information for each of the plurality of lesions (fig. 4, p.6, second to last paragraph - illustrates the diameter of the vessel segment including the diameters of stenoses 14 and 15); and
determining a smaller vessel diameter lesion to be treated first among the plurality of lesions based on the vessel diameter lesion information wherein validating the diagnosis lesions by using the vessel diameter of the lesion information (p.2, para 2 of Description - if a doctor wants to treat such stenoses, it is preferable to start with the most influential or significant stenosis, i.e., greatest blockage resulting in smallest diameter).
Regarding claim 11, Klingenbeck et al disclose using information that the lesion to be treated first is a smaller vessel diameter (p.2, para 2 of Description - if a doctor wants to treat such stenoses, it is preferable to start with the most influential or significant stenosis, i.e., greatest blockage resulting in smallest diameter; p.8, last sentence before claim section – the example shows how the invention can provide a method for planning treatment of multiple stenosis).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingenbeck et al (EP 3216391) in view of Van Bibber et al (2016/0310216).
Regarding claims 2 and 3, Klingenbeck et al disclose wherein when there is one lesion present in each of the plurality of lumens, determining the lesion to be treated first to be a smaller vessel diameter lesion based on the vessel diameter information (p.2, para 2 of Description - if a doctor wants to treat such stenoses, it is preferable to start with the most influential or significant stenosis, i.e., greatest blockage resulting in smallest diameter, p.4, last full paragraph - a plurality of subsegments); obtaining the vessel diameter information for each of the lesions (fig. 4, p.6, second to last paragraph - illustrates the diameter of the vessel segment including the diameters of stenoses 14 and 15); and determining a smaller vessel diameter lesion of the lesions to be treated first based on the vessel diameter information (p.2, para 2 of Description - if a doctor wants to treat such stenoses, it is preferable to start with the most influential or significant stenosis, i.e., greatest blockage resulting in smallest diameter; p.8, last sentence before claim section – the example shows how the invention can provide a method for planning treatment of multiple stenosis).
Klingenbeck et al fail to explicitly disclose a plurality of bifurcated lumens, the main lumen is an aorta, the bifurcation is an aortailiac bifurcation, and the plurality of bifurcated lumens are left and right lower limb arteries each have lesions.
However, Van Bibber et al teach in the same medical field of endeavor, a plurality of bifurcated lumens; the main lumen is an aorta, the bifurcation is an aortailiac bifurcation, and the plurality of bifurcated lumens are left and right lower limb arteries each have lesions ([0020] – a diseased vasculature; [0022] – aorta forms the iliac bifurcation which in turn supply blood to the left and right lower limbs, wherein an abdominal aorta is an example of diseased vasculature).
It would have been obvious to one of ordinary skill in the art to modify the main lumen and the plurality of lumens of Klingenbeck et al with the location of an aorta, the bifurcation is an aortailiac bifurcation and the plurality of bifurcated lumens are left and right lower limb arteries each have lesions as it would provide repair of the patient’s vasculature using image guidance at a location in which a lesion is present.
Regarding claim 7, Klingenbeck et al disclose the invention substantially as claimed, but fail to explicitly disclose performing the diagnosis by artificial intelligence.
However, Van Bibber et al teach in the same medical field of endeavor, performing the diagnosis by artificial intelligence ([0076] - the anatomy of interest can be segmented and the resulting changes can be modeled using machine learning approaches, [0080] – machine learning can be used to refine algorithms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diagnosis method of Klingenbeck et al with performing the diagnosis by artificial intelligence as it would provide predictive data of a portion of the patient’s anatomy for future procedures and refine algorithms for diagnosis by validating and refining the algorithms.
Regarding claim 12, Klingenbeck et al disclose the invention substantially as claimed, but fail to explicitly disclose using information from the patient after treatment.
However, Van Bibber et al teach in the same medical field of endeavor, using information from the patient after treatment ([0029] – define a digital representation of the portion of the patient’s anatomy before and/or after the change in the portion of the anatomy, [0097] – post-delivery anatomic imaging data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diagnosis and treatment of Klingenbeck et al with using information from the patient after treatment as it would provide the user with information relating to the success of the treatment.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingenbeck et al (EP 3216391) in view of Van Bibber et al (2016/0310216) as applied to claim 3 above, and further in view of Schmitt et al (2015/0092999).
Regarding claim 5, Klingenbeck et al disclose wherein the treatment is a treatment of the lesion by using a catheter (p.5, first paragraph – catheter having a pressure-sensitive sensor and which can be moved through the vessel segment), but Klingenbeck et al as modified by Van Bibber et al fail to explicitly disclose inserting the catheter from a radial artery of an arm.
However, Schmitt et al teach in the same medical field of endeavor, inserting the catheter from a radial artery of an arm ([0003] – catheter is inserted into the femoral or radial arteries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insertion of a catheter into vasculature of Klingenbeck et al as modified by Van Bibber et al with insertion into a radial artery as it would provide insertion of a catheter into a patient using a well-known and traditional insertion location as set forth in Schmitt et al.
Claims 8, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingenbeck et al (EP 3216391) in view of Van Bibber et al (2016/0310216) and further in view of Fukui (WO 2017163538).
Regarding claims 8, 9 and 13, Klingenbeck et al disclose wherein based on the vessel diameter information, determining the lesion to be treated first among the plurality of lesions and performing diagnosis (p.2, para 2 of Description - if a doctor wants to treat such stenoses, it is preferable to start with the most influential or significant stenosis, i.e., greatest blockage resulting in smallest diameter), but fail to explicitly disclose using deep learning, reinforcement-learning and renumeration.
However, Van Bibber et al teach in the same medical field of endeavor, performing the diagnosis by artificial intelligence ([0076] - the anatomy of interest can be segmented and the resulting changes can be modeled using machine learning approaches, [0080] – machine learning can be used to refine algorithms) and using information from the patient after treatment ([0029] – define a digital representation of the portion of the patient’s anatomy before and/or after the change in the portion of the anatomy, [0097] – post-delivery anatomic imaging data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diagnosis method of Klingenbeck et al with performing the diagnosis by artificial intelligence as it would provide predictive data of a portion of the patient’s anatomy for future procedures and refine algorithms for diagnosis by validating and refining the algorithms and provide the user with information relating to the success of the treatment.
Klingenbeck et al as modified by Van Bibber et al fail to explicitly disclose using deep learning, reinforcement-learning and remuneration.
However, Fukui teaches in an analogous field of endeavor, using deep learning (p.2, last full paragraph – a neural network is a model that simulates a human brain’s neural network characterized by having a learning ability, p.3, para. 3 - deep learning using a multi-layer neural network), reinforcement-learning (p.7, first paragraph - perform reinforcement learning) and remuneration (p.2, 2.6 – remuneration parameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diagnosis, treatment and use of artificial intelligence of Klingenbeck et al as modified by Van Bibber et al with the specific types of artificial intelligence of deep learning, reinforcement-learning and remuneration as it would provide a solution rule for a problem by repeating learning in order to provide increasingly accurate analysis of input data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793